by the time the error was noticed, the correct video had been recorded
                       over.
                                   A defendant is entitled to the dismissal of charges if the State,
                       acting in bad faith, fails to gather material evidence. Daniels, 114 Nev. at
                       267, 956 P.2d at 115. Here, the video was not material because there is no
                       reasonable probability that, had it been available to the defense, the result
                       of the proceedings would have been different; appellant's assertion that
                       the video would have been favorable is simply a "hoped-for conclusion."
                       Orfield v. State, 105 Nev. 107, 109, 771 P.2d 148, 149 (1989) (quoting
                       Boggs v. State, 95 Nev. 911, 913, 604 P.2d 107, 108 (1979)). And under the
                       circumstances presented, appellant fails to demonstrate that the State
                       acted in bad faith. Rather, the failure to collect the video was the result of
                       mere negligence, and therefore the appropriate remedy was for the
                       defense to probe law enforcement's investigative deficiencies, as the
                       district court permitted. See Daniels, 114 Nev. at 267, 956 P.2d at 115.
                       Accordingly, we
                                   ORDER the judgment of conviction AFFIRMED.




                                                Pickering


                                                                                                   J.



                       cc: Hon. Michelle Leavitt, District Judge
                            Blaine D. Beckstead
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                              2
10) 1947A    aNStitp